Citation Nr: 1007965	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  09-17 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial increased rating for a left 
elbow disability, currently rated as 10 percent disabling.   

2.  Entitlement to an initial increased rating for a right 
wrist disability, currently rated as 10 percent disabling.   

3.  Entitlement to service connection for a right knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1977 to August 
1981, from October 1988 to January 1989, and from May 2007 to 
May 2008, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned 10 percent ratings for a left 
elbow disability (tendonitis with spurring and anthralgia) 
and a right wrist disability (mild arthritic changes with 
arthralgia), and denied service connection for a right knee 
disability (claimed as right knee arthralgia).  

In August 2009, the Veteran was afforded a Travel Board 
hearing at the RO before the undersigned Veteran's Law Judge.  
At that hearing, the Veteran indicated that he was currently 
experiencing a worsening of symptoms in both his right and 
left elbows.  The Board interprets the Veteran's testimony as 
raising an implicit claim for an increased rating for a right 
elbow disability.  As that claim has not yet been developed 
for appellate review, the Board refers it to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claims. 

In written statements and testimony at his August 2009 Travel 
Board hearing, the Veteran in essence contends that his 
service-connected left elbow and right wrist disabilities 
have worsened since his previous VA examination.  
Specifically, he asserts that his elbow disability now causes 
his left arm to "lock up" on a frequent basis and is 
productive of pain and stiffness (described as "popping"), 
which limits his ability to flex and extend that upper 
extremity.  He also complains of increased pain, stiffness, 
and limitation of motion associated with his right wrist 
disability.  Additionally, the Veteran maintains that both 
service-connected disabilities are accompanied by numbness in 
his upper extremities.  The Veteran reports that he has been 
urged to undergo ulnar nerve surgery, but adds that "until 
[his] arms go completely numb all the time, [he's] not real 
enthused about that."  He further asserts that he has 
experienced a progressive loss of grip strength and general 
muscle weakness in his upper extremities that prevents him 
from supporting his weight during push-ups and otherwise 
impairs his ability to fulfill the physical requirements of 
his Army National Guard service and to perform daily living 
activities such as "getting in and out of chairs."

The record reflects that in August 2008, the Veteran was 
afforded a VA general examination in which he complained of 
chronic pain in the left elbow and pain, numbness, and 
limitation of motion affecting the right wrist.  Clinical 
examination included range of motion testing, which showed 
left elbow flexion to 140 degrees, pronation to 80 degrees, 
and supination to 80 degrees, with no additional pain 
reported on active use.  Ranges of motion of the right wrist 
were assessed as 80 degrees plantar flexion, 30 degrees 
dorsiflexion, and 25 degrees radial deviate, with pain on the 
ends of motion.  There were no findings of additional 
functional loss in either joint due to pain, weakness, easy 
fatigability, or lack of endurance on repetitive use.  Nor 
were there any findings of neurological abnormalities with 
respect to the upper extremities.  X-rays of the left elbow 
revealed oleocranon spurring consistent with a diagnosis of 
arthralgia.  With respect to the right wrist, X-rays showed 
no acute fractures, soft tissue swelling, or other 
significant degenerative changes.  While there was some 
corticulated calcification suggestive of old healed trauma, 
it did not appear to be acute.  

The record thereafter shows that the Veteran has continued to 
seek VA treatment on an ongoing basis for pain, numbness, and 
weakness affecting the left elbow and right wrist.  Although 
an electromyogram (EMG) conducted in September 2008 was 
negative for any sensory, reflex, or motor abnormalities, 
subsequent VA treatment records dated in November 2008 showed 
a diagnosis of "possible ulnar neuropathy" for which the 
Veteran was prescribed elbow stabilizers and pads and advised 
to avoid prolonged elbow flexion.  More recent VA treatment 
records dated in April 2009 indicate that the Veteran has 
been prescribed Celadrin for joint pain and inflammation.  In 
addition, the Veteran's August 2009 Travel Board hearing 
testimony reveals that he has received cortisone injections 
in his right wrist and has also begun a regimen of ultrasound 
and physical therapy exercises for his left elbow.  According 
to the Veteran, that treatment regimen has proven helpful, 
but has not completely alleviated the symptoms of painful 
"locking" that require him to actively manipulate the elbow 
joint into its proper position.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
In this case, while the Veteran's August 2008 VA examination 
is not overly stale, he has provided clinical and lay 
evidence indicating that his left elbow and right wrist 
disabilities have both increased in severity.  Because there 
may have been a significant change in the Veteran's 
conditions, the Board finds that a new examination is in 
order to address the current severity of his left elbow and 
right wrist disabilities.  In light of the aforementioned 
clinical and lay evidence, that examination should include 
specific findings regarding the Veteran's ranges of motion, 
as well as any functional limitations and neurological 
manifestations related to those service-connected 
disabilities.

Additionally, at the time of the August 2008 VA examination, 
the examiner referenced the Veteran's medical records, but 
expressly acknowledged that she did not review the Veteran's 
entire claims folder.  To ensure a thorough examination and 
evaluation, the Veteran's disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2009).  Therefore, 
on remand, the Veteran should be afforded a VA joints 
examination that includes a review of the claims folder.

A remand is also warranted with respect to the Veteran's 
claim for service connection for a right knee disability, 
which he contends is related to an April 2005 injury incurred 
during a period of inactive duty training.  The Veteran 
acknowledges a history of nonservice-related right knee and 
ankle injuries in the 1970s, as well as surgery in the late 
1990s or early 2000s to repair a right knee meniscal tear 
that was not incurred during a period of active duty, active 
duty training, or inactive duty training.  Nevertheless, he 
contends that his right knee problems were fully resolved 
after his prior surgery and that his current right knee 
disability was caused by the April 2005 line-of-duty injury.  

In support of his claim, the Veteran has submitted a 
statement, signed by his unit commander, which indicates that 
he injured his right knee on April 2, 2005, while inspecting 
a helicopter.  Significantly, that statement expressly notes 
that the right knee injury was incurred in the line of duty.  
Additionally, the Veteran has submitted an outpatient 
treatment record, dated in April 2005, showing that he was 
fitted with a hinged knee brace and placed on work 
restrictions as a result of his injury, which was diagnosed 
on X-ray as right knee strain with bursitis.  Both the line-
of-duty statement and the April 2005 outpatient treatment 
record were submitted directly to the Board following 
certification of the Veteran's appeal, and there is no 
indication that they have yet been considered by the RO.  Nor 
has the Veteran submitted a waiver of initial RO review with 
respect to that additional evidence.  38 C.F.R. §§ 19.37, 
20.1304 (2009).  VA regulations prohibit the Board from 
considering such additional evidence without first remanding 
the case to the agency of original jurisdiction for initial 
consideration or obtaining the Veteran's waiver.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  While the Board acknowledges that it 
has reviewed the line-of-duty statement and April 2005 
outpatient treatment record, it has done so solely for the 
purpose of remanding the claim, which is not prejudicial to 
the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c) (2009).  
Accordingly, to ensure that VA has met its duty to assist and 
to ensure full compliance with due process requirements, the 
Board finds that on remand the issue of service connection 
for a right knee disability should be reviewed with 
consideration of all evidence received since the last RO 
adjudication.

Additionally, the Board finds that the Veteran should be 
afforded a new VA examination with respect to his right knee 
claim.  In a claim for service connection, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits still 
triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for requirement that evidence 
indicate that claimed disability may be associated with in-
service injuries for purposes of obtaining VA examination).

Here, a review of the Veteran's Army National Guard medical 
records reveals that in June 1984, he reported a history of 
swollen or painful joints resulting from a 1973 civilian 
motorcycle injury and a 1979 accident in which he broke his 
right ankle.  In April 1990, the Veteran was treated for 
right knee pain, which he attributed to the 1973 motorcycle 
injury.  In subsequent service medical records, he reported 
having knee surgery in the late 1990s.  However, that account 
was not corroborated by any clinical findings.  

In April and May 2005, the Veteran underwent several weeks of 
outpatient treatment and conservative pain management for the 
aforementioned April 2, 2005, right knee injury incurred 
during inactive duty training.  Additionally, he was afforded 
a Magnetic Resonance Imaging (MRI) examination to assess 
whether he had any internal derangement of the knee.  At that 
time, it was noted that the Veteran had sustained a prior 
right knee injury (medial collateral ligament tear) 
approximately five years earlier.  The MRI examination 
revealed a minor irregularity of the medial meniscus that 
"could represent a small tear, though the radiologist 
doubted it."  Based on those findings, the Veteran was 
offered a cortisone injection, but refused on the grounds 
that his pain and discomfort were essentially resolved.  

Clinical examination in late May 2005 revealed good range of 
motion in the knee, with medial and collateral ligaments 
intact.  Anterior and posterior drawer signs were negative, 
as was a McMurray's test.  In light of those clinical 
findings and the results of the MRI examination, the 
Veteran's condition was marked as improved and he was advised 
to return to work without restrictions.

The record thereafter shows that the Veteran has sought 
periodic treatment for right knee pain.  On VA examination in 
August 2008, he was found to have slightly limited ranges of 
motion in his right knee, manifested by active flexion of 110 
degrees and passive flexion to 120 degrees, with no 
additional functional loss due to pain, weakness, 
fatigability, or lack of endurance.  X-rays findings were 
negative for any degenerative changes affecting the right 
knee.  Based on the results of the examination, the VA 
examiner concluded that the Veteran met the diagnostic 
criteria for right knee arthralgia.  Significantly, however, 
that examiner declined to render an opinion as to whether or 
not that condition was related to a April 2005 right knee 
injury incurred during inactive duty training, or to any 
other aspect of the Veteran's active service.  Nor did that 
examiner indicate that she had reviewed the Veteran's claims 
folder. 

In light of the lay and clinical evidence, summarized above, 
it remains unclear to the Board whether the Veteran has a 
current right knee disability that was caused by his April 
2005 line-of-duty injury, or whether any such current 
disability is related to a preexisting right knee disability 
that was aggravated beyond its normal progression as a result 
of that April 2005 injury.  Consequently, the Board finds 
that a new VA examination and opinion addressing the etiology 
of any currently diagnosed right knee disability is necessary 
to fully and fairly assess the merits of this claim.  
38 U.S.C.A. § 5103A(d).  Moreover, that new VA examination 
and opinion should include a review of all pertinent evidence 
in the Veteran's claims folder.  38 C.F.R. § 4.1 (2009).  

Finally, VA medical records appear to be outstanding.  The 
Veteran's lay statements and outpatient treatment records 
dated in April and May 2005 indicate that in the late 1990s 
or early 2000s, he underwent surgery at a VA medical facility 
to treat a right knee meniscal tear.  Additionally, the 
Veteran's September 2009 Travel Board testimony reflects that 
he is currently receiving VA outpatient treatment for his 
service-connected left elbow and right wrist disabilities.  
However, while the Veteran's service and Army National Guard 
medical records have been associated with his claims folder, 
no VA medical records dated prior to October 31, 2008, or 
after April 23, 2009, are yet of record.  Because it appears 
that there may be outstanding VA medical records that may 
contain information pertinent to the Veteran's claims, the 
Board finds that efforts to obtain those records should be 
made on remand.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in Indianapolis, Indiana, 
dated prior to October 31, 2008, and after 
April 23, 2009.

2.  After obtaining the above records, 
schedule the Veteran for a VA examination 
with an appropriate specialist to determine 
the current nature and severity of his 
service-connected left elbow and right wrist 
disabilities and to assess the nature and 
etiology of any right knee disability.  The 
claims folder should be reviewed by the 
examiner, and the examination report should 
reflect that review.  The examiner should 
provide a rationale for any opinion 
expressed and reconcile it with all 
pertinent evidence of record, including the 
Veteran's August 2008 VA examination showing 
subjective complaints of left elbow pain and 
right wrist pain, numbness, and stiffness; 
clinical findings of slight limitation of 
motion with no additional functional 
limitation on repetitive use; X-rays showing 
left elbow oleocranon spurring consistent 
with a diagnosis of arthralgia and 
corticulated calcification in the right 
wrist with no significant degenerative 
changes; and VA outpatient records, lay 
statements, and testimony reflecting 
treatment for left elbow and right wrist 
pain and upper extremity neuropathy.  The VA 
examiner should also expressly consider the 
active service and Army National Guard 
medical records reflecting a history of 
right knee and ankle injuries in 1973 and 
1979, subjective reports of right knee 
surgery to treat a medial meniscal tear in 
the late 1990s or early 2000s, and treatment 
for right knee strain with bursitis incurred 
during a period of inactive duty training in 
April 2005, and the Veteran's lay statements 
and testimony indicating that all prior 
right knee injuries were resolved at the 
time of his April 2005 line of duty injury 
and attesting to a continuity of 
symptomatology of right knee problems since 
that time.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  Specifically, the examiner 
should address the following: 

a)  Identify all orthopedic pathology 
related to the Veteran's service-
connected left elbow disability.  Conduct 
all necessary tests, to include range of 
motion studies.  Express any limitation 
of flexion or extension of the forearm in 
degrees.  State whether any ankylosis 
(favorable or unfavorable) is present.  
Specify whether there is any limitation 
of supination or pronation of the left 
forearm, and, if so, the degree of 
limitation.  Identify and describe any 
marked cubitus varus or cubitus valgus 
deformity, united fracture of the head of 
the radius, or malunion or nonunion of 
the radius or ulna.  Discuss whether the 
Veteran has additional functional loss 
due to his left elbow disability, and 
describe any pain, weakened movement, 
excess fatigability, or incoordination 
present, as discussed in 38 C.F.R. §§ 
4.40, 4.45 (2009), and DeLuca v. Brown, 
8 Vet. App. 202 (1995).

b)  State whether the Veteran's service-
connected left elbow disability is 
manifested by any neurological 
impairment, and, if so, which nerves are 
involved, and the extent of the 
impairment.  The diagnostic criteria 
applicable to nerve impairment 
distinguish the types of paralysis as 
complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three categories: mild, moderate, and 
severe.  With those categories in mind, 
classify the Veteran's left elbow 
disability, distinguishing among the 
categories and using the results of all 
pertinent testing of record.  If using 
results obtained from an EMG or nerve 
conduction velocity tests, or other such 
tests, explain, in terms meaningful to a 
layperson, the base line results versus 
those obtained for the appellant.  
Explain the meaning of any abnormal 
results that are obtained.

c)  Discuss how the Veteran's left elbow 
disability impacts his activities of 
daily living, including his ability to 
obtain and maintain employment.  
38 C.F.R. § 4.10.

d)  Identify all orthopedic pathology 
related to the Veteran's service-
connected right wrist disability.  
Conduct all necessary tests, to include 
range of motion studies expressed in 
degrees.  Specify whether there is 
dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the 
forearm.  State whether any ankylosis 
(favorable or unfavorable) is present.  
Discuss whether the Veteran has 
additional functional loss due to her 
left wrist disability, and describe any 
pain, weakened movement, excess 
fatigability, or incoordination present, 
as discussed in 38 C.F.R. §§ 4.40, 4.45 
(2009), and DeLuca v. Brown, 8 Vet. App. 
202 (1995).

e)  State whether the Veteran's service-
connected right wrist disability is 
manifested by any neurological 
impairment, and, if so, which nerves are 
involved, and the extent of the 
impairment.  The diagnostic criteria 
applicable to nerve impairment 
distinguish the types of paralysis as 
complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three categories: mild, moderate, and 
severe.  With those categories in mind, 
classify the Veteran's right wrist 
disability, distinguishing among the 
categories and using the results of all 
pertinent testing of record.  If using 
results obtained from an EMG or nerve 
conduction velocity tests, or other such 
tests, explain, in terms meaningful to a 
layperson, the base line results versus 
those obtained for the appellant.  
Explain the meaning of any abnormal 
results that are obtained.

f)  Discuss how the Veteran's right wrist 
disability impacts his activities of 
daily living, including his ability to 
obtain and maintain employment.  
38 C.F.R. § 4.10. 

g)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current right knee 
disability that is causally or 
etiologically related to the April 2005 
right knee injury incurred during a 
period of inactive duty training, or to 
any other aspect of his service.  

h)  State whether it is as likely as not 
(50 percent probability or greater) that 
any preexisting right knee disability was 
aggravated beyond its natural progression 
as a result of the April 2005 injury or 
any other aspect of his active service.

3.  Then, readjudicate the claims for a 
initial increased ratings for left elbow and 
right wrist disabilities and service 
connection for a right knee disability.  If 
any aspect of the decision remains adverse to 
the Veteran, issue a supplemental statement of 
the case and allow the appropriate time for 
response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


